DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/21/21 has been considered.

Drawings
The drawings filed on 01/21/21 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 10, line 4 states, “different geodetic surveying and/or …” The presence of the phrase “and/or” renders the limitation indefinite, as there are different scopes of interpretations associated with the two different words. For the purposes of examination, it will be interpreted that the present of “and/or” will mean “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertz et al (US PgPub 20180095174).

With respect to claim 1, Mertz et al discloses:
A geodetic instrument (figures 1A-1C)
a base part (figure 1C, reference 30 fits one interpretation; figure 3C, reference 1130 fits another interpretation, where paragraph 0057 describes a laser tracker 10 coupled to an industrial tripod 1130 through a threaded mount 1132) including a power unit for powering the geodetic instrument (figure 1C, reference 50; paragraph 0051)
a targeting part including a surveying or projection module for geodetic surveying or projection in a changeable target direction (figure 1A, references 60 and 74 fits one interpretation that reads on BRI of the claimed invention; figure 3C, reference 1100 and paragraph 0056 discloses another interpretation)
wherein any change of the target direction is effected with the base part remaining static (figure 7; paragraph 0058 states, “The base assembly 30 is ordinarily stationary with respect to a work area, for example, being mounted on an instrument stand or an industrial tripod, possibly with a mandrel 20 … The yoke assembly 60 rotates about an azimuth axis 12 …”) wherefore
the targeting part is rotatable relative to the base part about at least a first axis (paragraph 0058)
With respect to claim 1, Mertz et al differs from the claimed invention in that it does not explicitly disclose: 
a base part’s inertia is equal to or greater than the target part’s inertia
With respect to claim 1, the following limitation(s) is/are obvious in view of what Mertz et al teaches, as a whole:
a base part’s inertia is equal to or greater than the target part’s inertia (Although Mertz et al does not explicitly use the term inertia, one of ordinary skill in the art would recognize that under one interpretation, tripod + battery + base assembly would reasonably have greater mass and inertia than the yoke assembly 60 + payload 70. Even if the base part is only interpreted to be reference 30, one of ordinary skill in the art would recognize the obviousness of using a base part that has an inertia equal to or greater than the target part’s inertia for the purposes of structural stability.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mertz et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring structural stability in the connection between the base part and the targeting part, as the targeting part moves and the base part remains static.

With respect to claim 2, Mertz et al, as modified, discloses:
wherein the surveying or projection module is rotatable about a second axis (paragraph 0058 states, “The payload assembly 70 rotates about a zenith axis 14, sometimes referred to as a transit axis or a horizontal axis.”)

With respect to claim 3, Mertz et al, as modified, discloses:
further comprising a human-machine interface situated in the base part (figure 1B, reference 40; paragraph 0049)

With respect to claim 4, Mertz et al, as modified, discloses:
further comprising a wireless transmitter situated in the base part (figure 19, reference 515; paragraph 0049 states, “The base assembly 30 includes … and a Wi-Fi (IEEE 802.11) button 44 …”; see also Wi-Fi teachings in paragraph 0085)

With respect to claim 5, Mertz et al, as modified, discloses:
further comprising at least one drive, powered by the power unit, adapted for automated change of the target direction and at least one angle encoder for measuring the targeting direction of the geodetic instrument, wherein the at least one drive and at least one angle encoder are situated in the base part (paragraphs 0067-0068; paragraph 0068 states, “An azimuth encoder disk 166 is affixed … one or more read-heads configured to read light reflected off fine markings evenly spaced around a circumference of the azimuth encoder disk 166. Electronic processing within the read-head circuit board 162 enables determination of an azimuth angle of rotation about the azimuth axis 12 …”)

With respect to claim 6, Mertz et al, as modified, discloses:
all units of the geodetic instrument which have not to be moved for said change of targeting direction or
units with a high inertia compared to an inertia of other units of the geodetic instrument
are situated in the base part (obvious in view of paragraph 0058, which states, “The base assembly is ordinarily stationary …” Also, it is obvious that the battery portion would have a relatively high mass and inertia as compared to the other components of the laser tracker, thus satisfying the claimed limitation.)

	With respect to claim 7, Mertz et al, as modified, discloses:
wherein at least the base part is balancing mass free (figures 12-13 do not include a balancing mass, nor does the disclosure of Mertz et al mention anything about a balancing mass)

With respect to claim 9, Mertz et al, as modified, discloses:
wherein the targeting part is mountable to the base part and dismountable from the base part without using a tool (paragraph 0064; targeting part can be screwed to the base part, which does not require a tool)

With respect to claim 10, Mertz et al, as modified, discloses:
wherein the geodetic instrument is designed for mounting of: various targeting parts or surveying or projection modules of different geodetic type and execution of accordingly different geodetic surveying or projection functions, or various base parts power units or processors (obvious in view of figure 3, reference 1132; threaded mount 1132 allows for a wide variety of different types of modules to be attached to base part 1100)

With respect to claim 11, Mertz et al, as modified, discloses:
wherein the base part is fixedly mounted to a support structure (both base assembly 30 and the base part beneath mandrel 20 are fixedly mounted to the support structure of tripod legs.)

With respect to claim 12, Mertz et al, as modified, discloses:
wherein the power unit is embodied as an electrical power supply (figure 19 shows a block diagram of the electrical system of the laser tracker; “electrical teachings” are taught throughout the disclosure of Mertz et al, such that one of ordinary skill would recognize that the power supply taught by Mertz et al is an electrical power supply)

With respect to claim 13, Mertz et al, as modified, discloses:
wherein the targeting part is designed as a portable stand-alone geodetic surveying or projection device with a battery, a data storage and a processor in such a way that temporarily geodetic surveying or projection with the geodetic surveying or projection device dismounted from the base part or targeting part is enabled (paragraphs 0056-0057; paragraph 0057 states, “In one mode of operation, the battery pack 1100 is used stand-alone without being connected to the external power supply 1000.”)

With respect to claim 14, Mertz et al, as modified, discloses:
wherein a mechanical and electrical interface connecting the targeting part to the base part (paragraphs 0049 and 0069)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertz et al (US PgPub 20180095174), as applied to claims 1-7 and 9-14 above, and further in view of Bryant (US Pat 3732446).

With respect to claim 8, Mertz et al, as modified, discloses:
The geodetic instrument according to claim 1 (as applied to claim 1 above)
With respect to claim 8, Mertz et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein a mass of the base part is chosen such that a resonant frequency of the geodetic instrument is optimized with respect to a non-interference with geodetic measurements by the geodetic instrument
With respect to claim 8, Bryant discloses:
wherein a mass of the base part is chosen such that a resonant frequency of the geodetic instrument is optimized with respect to a non-interference with geodetic measurements by the geodetic instrument (abstract states, “the mass element are adjusted for a natural resonant frequency”; column 1, lines 61-65 states, “A third approach available to avoid interference with the transducer response from mechanical vibrations is to attach mass elements directly to the vibrating element, thereby lowering its resonant frequency and decreasing its sensitivity to high-frequency disturbances …”; the claimed limitation is obvious in view of applying the principle of adjusting mass to account for resonant frequency, as taught by Bryant, to the context of Mertz et al.) 
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bryant into the invention of modified Mertz et al. The motivation for the skilled artisan in doing so is to gain the benefit of adjusting to account for vibration and other interference.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertz et al (US PgPub 20180095174), as applied to claims 1-7 and 9-14 above, and further in view of Krude (US Pat 4020648).

With respect to claim 15, Mertz et al, as modified, discloses:
The geodetic instrument according to claim 14 (as applied to claim 14 above)
With respect to claim 15, Mertz et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the interface comprises at least three guidance elements with equal angular spacing to each other whereby each guidance element comprises a ball or spherical calotte and a two-point support as a receiving counterpart 
With respect to claim 15, Krude discloses:
wherein the interface comprises at least three guidance elements with equal angular spacing to each other whereby each guidance element comprises a ball or spherical calotte and a two-point support as a receiving counterpart (figure 5 shows a constant velocity torque transmitting joint with equidistant balls to provide support; the claimed limitation is obvious in view of applying a joint, such as the one taught in Krude into the context of Mertz et al to serve as guiding support. As a more general matter, Krude teaches the principle of aligning ball elements at equal angular spacing in a circular manner to provide some sort of mechanical support to an object. Also, please note column 4, lines 16-20, which state, “It will be understood that this invention is susceptible to modification in order to adapt it to different usages and conditions, and accordingly, it is desired to comprehend such modifications within this invention …”)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Krude into the invention of modified Mertz et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing versatile support for elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siercks et al (US PgPub 20150042977) discloses a measurement system with a measuring device and a scanning module.
Lippuner (US PgPub 20060236746) discloses a device for checking or calibrating the angle-dependent alignment of a high-precision test piece.
Westermark et al (US PgPub 20120326709) discloses a method for a measuring instrument.
Siercks (US PgPub 20150330760) discloses a location determination apparatus with an inertial measurement unit.
Singer (US PgPub 20190094021) discloses a surveying instrument, augmented reality (AR)-system and method for referencing an AR-device relative to a reference system.
Hornung et al (US PgPub 20200056886) discloses a surveying device with automatic training of locked object or person for camera based target tracking.
Geser et al (US PgPub 20210055105) discloses a geodetic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        10/07/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        10/14/22